                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

HURTIS L. MURPHY,
                       Plaintiff,                      Case No. 1:21-cv-454

v.                                                     Hon. Hala Y. Jarbou

CHARLES T. LASATA, et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c). The

Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court

will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated at the Berrien County Jail in St. Joseph, Michigan.

Plaintiff complains that his sentence has been miscalculated and he is being illegally held beyond

his maximum outdate. Plaintiff sues Charles T. Lasata, Sheriff Paul Bailey, Lieutenant Corey
Burks, Chief of Police Unknown Party, Mayor Marcus Muhammad, and Governor Gretchen

Whitmer.

               Plaintiff’s complaint is entirely conclusory. Plaintiff asserts that he is seeking

monetary damages for each day that he is being held in the jail beyond the end of his sentence.

However, Plaintiff does not allege facts showing that he is actually being kept in jail past his

outdate. Plaintiff attaches a copy of a judgment of sentence, which shows that he was sentenced

to 180 days in county jail on March 15, 2021. (ECF No. 1-6, PageID.18.) The Court notes that

one-hundred and eighty (180) days have not elapsed since March 15, 2021. In addition, Plaintiff

attaches a copy of a letter from Circuit Court Judge Charles T. LaSata, stating that the court did

not have authority to modify a valid sentence once it has been imposed, except as provided by law.

(ECF No. 1-5, PageID.16.)

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
                                                  2
678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Challenge to the duration of incarceration

                 Plaintiff challenges the duration of his incarceration by the State of Michigan. A

challenge to the fact or duration of confinement should be brought as a petition for habeas corpus

and is not the proper subject of a civil rights action brought pursuant to § 1983. See Preiser v.

Rodriguez, 411 U.S. 475, 484 (1973) (the essence of habeas corpus is an attack by a person in

custody upon the legality of that custody and the traditional function of the writ is to secure release

from illegal custody). Therefore, to the extent that Plaintiff’s complaint challenges the fact or

duration of his incarceration, it must be dismissed. See Adams v. Morris, 90 F. App’x 856, 858

(6th Cir. 2004) (dismissal is appropriate where § 1983 action seeks equitable relief and challenges

fact or duration of confinement); see also Moore v. Pemberton, 110 F.3d 22, 23–24 (7th Cir. 1997)

(reasons for not construing a § 1983 action as one seeking habeas relief include (1) potential
                                                   3
application of Heck v. Humphrey, 512 U.S. 477 (1994), (2) differing defendants, (3) differing

standards of § 1915(a)(3) and § 2253(c), (4) differing fee requirements, (5) potential application

of second or successive petition doctrine or three-strikes rules of § 1915(g)).

               Moreover, to the extent Plaintiff seeks monetary relief for alleged violations of

Constitutional rights, his claim is barred by Heck, 512 U.S. at 486–87, which held that “in order

to recover damages for allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983

plaintiff must prove that the conviction or sentence has been [overturned].” See Edwards v.

Balisok, 520 U.S. 641, 646 (1997) (emphasis in original). In Heck, the Supreme Court held that a

state prisoner cannot make a cognizable claim under § 1983 for an allegedly unconstitutional

conviction or for “harm caused by actions whose unlawfulness would render a conviction or

sentence invalid” unless a prisoner shows that the conviction or sentence has been “reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”

512 U.S. at 486–87 (footnote omitted). The holding in Heck has been extended to actions seeking

injunctive or declaratory relief. See Edwards, 520 U.S. at 646–48 (declaratory relief); Clarke v.

Stalder, 154 F.3d 186, 189–90 (5th Cir. 1998) (claim for injunctive relief intertwined with request

for damages); Wilson v. Kinkela, No. 97-4035, 1998 WL 246401, at *1 (6th Cir. May 5, 1998)

(injunctive relief). Plaintiff’s allegations about the improper calculation of his sentence clearly

call into question the validity of his imprisonment. Therefore, those allegations would be barred

under Heck until his sentence has been invalidated. As a result, any allegations that the Defendants

are improperly keeping him in jail do not entitle him to relief in this action.




                                                  4
                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. § 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide whether an appeal of

this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons the Court concludes that

Plaintiff’s claims are properly dismissed, the Court also concludes that any issue Plaintiff might

raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

Accordingly, the Court certifies that an appeal would not be taken in good faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    June 24, 2021                               /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
